Hart, J. (dissenting). “When a party employs an attorney at law, either to prosecute or to defend his suits in the courts of the country, he presents him to the opposite party and to the world as his accredited agent, and, as such, he must be concluded by his acts or omissions, where no fraud or unfairness is made to appear.” Lawson v. Bettison, 12 Ark. 401. This is a correct and salutary rule of law, and was recognized in the later case of Scroggin v. Hammett Grocer Co., 66 Ark. 183. My dissent is based upon the application of the principle to the facts of this case as disclosed by the record. It appears that Mrs. Corney had employed -counsel to defend her in the divorce suit brought against her by her husband. She claimed that her husband had been guilty -of adultery after their marriage, and told her attorneys that she personally knew of -the fact of her husband’s adultery, and also gave them the names of other witnesses who had knowledge of it. She had no money with which to take depositions, and said she -had not received the alimony allowed her .by the court. In response to the following question: Q. “Were you present at the trial at Van Burén when Dr. Robert B. Corney obtained his last decree of divorce against you? If you state that you were not present, state why you were not.” She answered: A. “I was not present. The reason why, I had been advised that the trial was not to be that day. I had been very side, and had no money to pay my way to Van Burén. I had tried that day to borrow a dollar.” Rater on in her testimony she stated that -the person who advised her that the trial was not to be on the day it was had was one of her attorneys. When -her deposition as to these matters was taken, the certificate of the officer before whom her deposition was taken shows that this same attorney was present representing her husband and as such cross-examined her. No attempt was subsequently made to contradict her testimony, and it stands in the record as undisputed. This brings the case within the exception to the general rule as stated in Lawson v. Bettison, supra, and is not an ordinary case of the failure of an attorney to notify his client of the day of trial. Mrs. Corney states that the reason she did not sooner bring these matters to the attention of the court was that on account of poverty she could not sooner employ other attorneys who would represent her. The record does show that Dr. Corney married after he secured the divorce, but it also shows that he married the same woman with whom Mrs. Corney charges that he was living in adultery at the time he secured the divorce. In such case I do not think it can be properly said that the rights of a third party have intervened. It will also be noted that the same chancellor presided during the whole of these proceedings. I think his finding should be sustained. Mr. Justice Kirby concurs.